Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-19-00092-CV

                               IN THE INTEREST OF S.L.E., a Child

                     From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018PA01712
                             Honorable Peter A. Sakai, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: April 15, 2020

AFFIRMED

           Appellants Colleen Ellis and Morgan Ellis, Jr. are the paternal grandparents of two-year-

old S.L.E. Appellees Sheila Husted and Inez Martinez are S.L.E.’s maternal grandparents. After

the parental rights of both S.L.E.’s biological parents were terminated, the Ellises adopted S.L.E.

The Ellises appeal the portion of the adoption order granting Husted and Martinez possession and

access to S.L.E. We affirm the trial court’s order.

                                            BACKGROUND

           The Texas Department of Family and Protective Services (“the Department”) removed

S.L.E. from her biological parents’ care shortly after she was born, when both she and her

biological mother tested positive for methamphetamines. The Department eventually placed

S.L.E. with the Ellises and sought termination of S.L.E.’s biological parents’ rights in Bexar
                                                                                      04-19-00092-CV


County District Court (“the termination proceeding”). Husted and Martinez intervened in the

termination proceeding. On May 9, 2018, the Ellises along with Husted and Martinez entered into

a mediated settlement agreement (“the MSA”) with the Department and S.L.E.’s ad litem in the

termination proceeding. The MSA provided that the Department would seek termination of

S.L.E.’s biological parents’ rights and use its best efforts to have the Ellises adopt S.L.E. The

MSA further provided:

       As part of this agreement, Inez Martinez and Sheila Husted, the maternal
       grandparents will have at least two weekends each month from 6:00 pm on Friday
       until 6:00 pm on Sunday. This agreement will be enforceable under contract and
       will survive the adoption and will be wholly incorporated into the adoption order.

       After S.L.E.’s biological parents relinquished their parental rights, the trial court signed an

agreed order terminating their parental rights and naming the Department sole managing

conservator of S.L.E. on June 11, 2018. The agreed termination order also included the following

findings relating to the MSA and the future adoption proceedings:

   •   The Court finds that the parties have entered into a mediated settlement agreement under
       which the Petitioner [the Department] agreed to use its best efforts to have the child the
       subject of this suit adopted by Morgan and Colleen Ellis, the paternal grandparents of the
       child.

   •   The [C]ourt further find[s] and orders that this agreement shall be enforceable under
       contract and shall survive the adoption and will be wholly incorporated into the adoption
       order.

   •   The Court finds that [the] maternal grandparents are a necessary party to the adoption.

   •   The Court orders [the] adoption to be completed within 90 days after requirements for
       adoption are met.

   •   Inez Martinez and Sheila Husted the maternal grandparents will have at least two weeks
       [sic] each month from 6:00 pm on Friday until 6:00 pm on Sunday, on the 2nd and 4th
       weeks of the month.

       On August 2, 2018, the Ellises filed a petition to adopt S.L.E. in a separate Bexar County

District Court (“the adoption proceeding”). The Department entered an appearance and consented


                                                -2-
                                                                                    04-19-00092-CV


to the Ellises’ adoption of S.L.E. Husted and Martinez also intervened in the adoption suit. In

response, the Ellises filed a motion to strike Husted and Martinez’s intervention, arguing they

lacked standing under Chapter 102 of the Texas Family Code. Husted and Martinez filed a

response and counterpetition for adoption claiming they had standing because they had continuing

possession and access rights under the termination order and MSA.

       At the adoption hearing, the Ellises, Husted and Martinez, the Department, and the ad litem

for S.L.E. appeared. The trial court reviewed the findings in the agreed termination order and took

judicial notice of the MSA. The parties did not dispute that the MSA provided that Husted and

Martinez would have possession and access to S.L.E. two weekends a month. The Ellises argued

they were not bound by the MSA because they were not parties to the termination proceeding and

the MSA was not an enforceable contract. The Department agreed the Ellises should adopt S.L.E.

and argued that although the MSA gave Husted and Martinez possession and access to S.L.E., that

possession and access was not in S.L.E.’s best interest.        S.L.E.’s ad litem reiterated the

Department’s concern and stated that there had been “some issues” with S.L.E.’s visits with Husted

and Martinez. The parties did not describe what those issues were.

       In response, Husted and Martinez argued the Ellises and the Department signed the MSA,

agreeing they could have possession and access to S.L.E. and granting them standing to enforce

the MSA in the adoption suit. After considering the parties’ arguments, the trial court announced

it would grant the Ellises’ petition to adopt and include the language regarding Husted and

Martinez’s possession and access to S.L.E. in the order. The trial court then signed an order

granting the Ellises’ petition to adopt, but the order did not include the possession and access

language. Husted and Martinez filed a motion for clarification, asking the court to incorporate the

MSA’s terms. After the trial court granted the motion and incorporated the MSA by reference, the

Ellises appealed.


                                               -3-
                                                                                     04-19-00092-CV


                                           ANALYSIS

                                       Termination Order

       Before challenging the trial court’s adoption order, the Ellises ask us to review the agreed

termination order signed on June 11, 2018. The Ellises argue the language in the agreed

termination order rendered it interlocutory and improperly included findings about the future

adoption of S.L.E. and about Husted and Martinez’s possession and access to S.L.E. According

to the Ellises, these findings forced the trial court in the adoption proceeding to grant Husted and

Martinez possession and access to S.L.E.

                                         Applicable Law

       To be final, a judgment must fully dispose of all the issues and parties in a lawsuit. Hinde

v. Hinde, 701 S.W.2d 637, 639 (Tex. 1985) (per curiam). It cannot condition recovery on uncertain

events or base its validity on what parties might do post-judgment. Id. But even if “further

proceedings may be necessary in execution of [the judgment] or some incidental or dependent

matter may still remain to be settled,” “a judgment which settles all the legal issues and rights

between the parties is final and appealable.” Id. (quoting Hargrove v. Ins. Invs. Corp., 176 S.W.2d
744, 747 (Tex. 1944)).

                                           Application

       Nothing in the record we have been provided from the adoption proceeding indicates that

the agreed termination order did not dispose of all the issues and parties in the termination

proceeding. That order terminated the parental rights of S.L.E.’s biological parents under section

161.001(b) of the Texas Family Code (“the Code”), and its validity was not conditioned on the

future adoption plan included in the trial court’s findings. See TEX. FAM. CODE ANN. § 161.001(b);

Hinde, 701 S.W.2d at 639. Although it contained findings referencing a dependent matter that




                                                -4-
                                                                                      04-19-00092-CV


remained to be settled, those findings did not render the judgment interlocutory. See Hinde, 701
S.W.2d at 639.

       To the extent the Ellises seek to directly or collaterally attack the termination order in this

appeal, they were required to initiate such a challenge within six months of the date the termination

order was signed. TEX. FAM. CODE ANN. § 161.211(a). And when a termination order is based on

an unrevoked affidavit of relinquishment, as in this case, an attack is limited to issues relating to

fraud, duress, or coercion in the execution of the affidavit. Id. § 161.211(c). Nothing in the

appellate record indicates the Ellises filed a notice of appeal directly challenging the termination

order. See TEX. R. APP. P. 25.1 (providing any “party who seeks to alter the trial court’s judgment

. . . must file a notice of appeal.”). Although the Ellises initiated the adoption suit less than two

months after the trial court signed the termination order, nothing in their petition contends the

biological parents’ affidavits were based on fraud, duress, or coercion. See TEX. FAM. CODE

§ 161.211(a); see also Moore v. Brown, 408 S.W.3d 423, 438 (Tex. App.—Austin 2013, pet.

denied) (holding claims seeking to invalidate termination order were barred by section 161.211(c)

because no allegations of fraud, duress, or coercion). As a result, the Ellises cannot directly or

collaterally attack the termination order in their adoption suit. The Ellises’ challenges to the

termination order are overruled.

                                            Jurisdiction

       Next, the Ellises raise multiple challenges to the trial court’s jurisdiction to issue the

adoption order. The Ellises contend Husted and Martinez lack standing under section 102.003

because they did not have “actual care, control, and possession of the child” for six months, and

they lack standing to seek grandparent access under section 153.433 because the parental rights of

both S.L.E.’s biological parents had been terminated. The Ellises also argue the MSA did not

confer standing on Husted and Martinez.


                                                -5-
                                                                                      04-19-00092-CV


       In addition to these standing arguments, the Ellises assert the trial court erred by awarding

relief that Husted and Martinez had not properly requested, and by finding it had continuing,

exclusive jurisdiction to consider Husted and Martinez’s counterpetition for adoption.            We

construe these arguments together as a challenge to the trial court’s jurisdiction to enter the

adoption order granting Husted and Martinez possession and access rights.

                                        Standard of Review

       Whether a court has subject matter jurisdiction is a question of law. Tex. Dep’t of Parks &

Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). Standing is a component of subject matter

jurisdiction and is a constitutional prerequisite to maintaining a lawsuit. Tex. Ass’n of Bus. v. Tex.

Air Control Bd., 852 S.W.2d 440, 443–44 (Tex. 1993). A court does not have jurisdiction over a

claim if a plaintiff lacks standing to assert the claim. Heckman v. Williamson County, 369 S.W.3d
137, 150 (Tex. 2012).

                                            Application

       When the Ellises filed their petition for adoption, they vested the trial court with

jurisdiction over the adoption proceeding and authority to determine the effect of the MSA. See

TEX. FAM. CODE ANN. §§ 102.001–102.003; Page v. Sherrill, 415 S.W.2d 642, 645 (Tex. 1967)

(recognizing district courts have broad discretion in determining custody of children); Rodriguez

v. Vela, 488 S.W.2d 872, 875 (Tex. App.—San Antonio 1972, no writ) (concluding court had

jurisdiction to determine matters related to adoption on filing of petition for adoption). When

Husted and Martinez filed their counterpetition for adoption, they sought enforcement of the

MSA’s terms. Whether Husted and Martinez had standing to file their counterpetition under

sections 102.003 or 153.433 is not related to the trial court’s authority to determine the effect of

the MSA on the adoption proceeding. See TEX. FAM. CODE ANN. § 153.0071(e) (“If a mediated

settlement agreement meets the requirements [of section 153.0071(d)], a party is entitled to


                                                 -6-
                                                                                      04-19-00092-CV


judgment on the mediated settlement agreement. . .”). We conclude that Husted and Martinez had

standing to seek possession and access to S.L.E. under the MSA. Because the trial court had

jurisdiction to grant Husted and Martinez possession and access rights, we overrule the Ellises’

challenges to the trial court’s jurisdiction.

                                                   MSA

        In their final two arguments, the Ellises challenge the validity of the MSA. They contend

the MSA is void because Husted and Martinez had no authority to enter into it and because it did

not meet the requirements of section 153.0071 of the Code.

                              Standard of Review and Applicable Law

        We review a trial court’s rendition of judgment on a mediated settlement agreement under

an abuse of discretion standard. In re Lee, 411 S.W.3d 445, 450 (Tex. 2013). “A mediated

settlement agreement is binding on the parties if the agreement: (1) provides, in a prominently

displayed statement that is in boldfaced type or capital letters or underlined, that the agreement is

not subject to revocation; (2) is signed by each party to the agreement; and (3) is signed by the

party’s attorney, if any, who is present at the time the agreement is signed.” TEX. FAM. CODE ANN.

§ 153.0071(d). Again, if a MSA meets the requirements of section 153.0071(d), then a party is

entitled to judgment on the MSA. Id. § 153.0071(e); In re Lee, 411 S.W.3d at 458–59.

                                                Application

        According to the Ellises, Husted and Martinez did not have authority to enter into the MSA

because they did not have standing to file suit for possession and access. We reject this argument

because it suggests that only parties who have standing to file an original adoption petition may

enter into a mediated settlement agreement related to an adoption. The Ellises do not cite any

authority, nor do we find any, requiring a party to a mediated settlement agreement regarding

possession and access to a child to meet the standing requirements to file an original petition for


                                                   -7-
                                                                                                   04-19-00092-CV


possession and access. Instead, a party who attends a mediation may enter into a mediated

settlement agreement that complies with section 153.0071(d) and be entitled to judgment on that

agreement. TEX. FAM. CODE § 153.0071(e).

         The Ellises next argue the MSA did not meet the requirements of section 153.0071(d)

because S.L.E.’s biological father did not sign the agreement and he was a party to the termination

proceeding. 1 Section 153.0071(d) outlines who must sign a mediated settlement agreement. Id.

§ 153.0071(d). It provides that the agreement must be signed by the parties to the agreement and

the parties’ attorneys who are present at the time the agreement is signed. Id. Here, the MSA was

signed by the Department, the Ellises, Husted, Martinez, and Husted and Martinez’s attorneys. Id.

§ 153.0071(d)(2), (3).          It contains the required disclosures in the required font. Id.

§ 153.0071(d)(1). It is therefore valid and enforceable between the Department, the Ellises,

Husted, and Martinez. Id. § 153.0071(e); In re Lee, 411 S.W.3d at 450 (noting, “because children

suffer needlessly from traditional litigation, the amicable resolution of child-related disputes

should be promoted forcefully.”). Accordingly, we overrule the Ellises’ challenges to the validity

of the MSA. See TEX. R. APP. P. 47.1 (“The court of appeals must hand down a written opinion

that is as brief as practicable but that addresses every issue raised and necessary to final disposition

of the appeal.”).

                                                  CONCLUSION

         Based on the foregoing, we affirm the trial court’s adoption order.

                                                          Beth Watkins, Justice




1
 The Ellises are correct that S.L.E.’s biological father did not sign the MSA. As a result, the MSA may not have been
enforceable against him. Id. § 153.0071(e); see also In re Morris, 498 S.W.3d 624, 629–34 (Tex. App.—Houston
[14th Dist.] 2016, no pet.) (orig. proceeding). The Ellises, however, lack standing to assert that argument on his
behalf. See, e.g., Torrington Co. v. Stutzman, 46 S.W.3d 829, 843 (Tex. 2000).


                                                        -8-